Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered April 19, 1993, convicting defendant upon his plea of guilty of the crime of manslaughter in the second degree.
Review of the plea colloquy establishes that defendant’s guilty plea, which included a waiver of his right to appeal, was knowing, voluntary and intelligent. In the absence of any facts calling into question the validity of the plea and finding no reviewable issues that survive the waiver, we conclude that the judgment of conviction must be affirmed.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.